Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/098023. Claims 1-12 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/31/2019, and 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

		

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 2, is/are drawn to method (i.e., a process), and claim(s) 7, and 8 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 13, and 17 is/are drawn to one of the statutory categories of invention.
mathematical relationships and  mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and (Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as device, database, and processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the device, database, and processor perform(s) the steps or functions of acquiring test data that is data which is obtained by attaching attribute information of the data to sensing data from a user; calculating a performance of each of a plurality of learned models by applying the test data to each of the plurality of learned models saved in advance; determining a learned model to be fine-tuned from the plurality of learned models based on the calculated performance; performing fine tuning, using the test data, on the determined learned model to be fine-tuned; calculating the performance of the learned model subjected to the fine tuning by applying the test data to the learned model subjected to the fine tuning; and selecting the learned model to be provided from the learned model subjected to the fine tuning to the user based on the calculated performance. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a device, database, and processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. As discussed above, taking the claim elements separately, the device, database, and processor perform(s) the steps or functions of acquiring test data that is data which is obtained by attaching attribute information of the data to sensing data from a user; calculating a performance of each of a plurality of learned models by applying the test data to each of the plurality of learned models saved in advance; determining a learned model to be fine-tuned from the plurality of learned models based on the calculated performance; performing fine tuning, using the test data, on the determined learned model to be fine-tuned; calculating the performance of the learned model subjected to the fine tuning by applying the test data to the learned model subjected to the fine tuning; and selecting the learned model to be provided from the learned model subjected to the fine tuning to the user based on the calculated performance. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 3-6, and 9-12 further describe the abstract idea of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-12 include the limitation of a "fine tuning", term which is unclear and indefinite. Furthermore, the Applicant's Specification contains no explanation/definition as to what a fine tuning represents. Therefore, the metes and bounds of the claims are rendered indefinite and unclear. See MPEP § 2173.05(d).


5.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-12.

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#WO2012151198A1 teaches similar invention which describes A system includes a .


	NPL Reference
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How to develop a more accurate risk prediction model when there are few events” describes “Risk prediction models that typically use a number of predictors based on patient characteristics to predict health outcomes are a cornerstone of modern clinical medicine.1 Models developed using data with few events compared with the number of predictors often underperform when applied to new patient cohorts.2 A key statistical reason for this is “model overfitting.” Overfitted models tend to underestimate the probability of an event in low risk patients and overestimate it in high risk patients, which could affect clinical decision making. In this paper, we discuss the potential of penalised regression methods to alleviate this problem and thus develop more accurate prediction models. Statistical models are often used to predict the probability that an individual with a given set of risk factors will experience a health outcome, usually termed an “event.” These risk prediction models can help in clinical decision making and help patients make an informed choice regarding their treatment.3 4 5 6 Risk models are developed using several risk factors typically based on patient characteristics that are thought to be associated with the health event of interest (box 1). These predictors are usually selected on the basis of clinical experience and following a literature review. Given patient characteristics, the risk model can calculate the probability of a patient having the event. However, before a risk model is used in clinical practice, the predictive .	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621